Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing FOR IMMEDIATE RELEASE Media Contact: Kimberley Dietrich (617) 663-4217 Investor Contact: (800) 843-0090 PATRIOT PREMIUM DIVIDEND FUND II ANNOUNCES RESULTS OF TENDER DETERMINATION PERIOD BOSTON, January 9, 2009  John Hancock Patriot Premium Dividend Fund II (NYSE: PDT) (the Fund), in connection with a previously adopted series tender offer program, announced today the results of its most recent tender determination period. For the 12-week tender determination period ended December 26, 2008, the Fund traded at an average daily discount to net asset value (NAV) of greater than 10%.
